Citation Nr: 1101353	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to September 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined the Veteran's application to reopen 
his previously denied claim.  A timely appeal was noted from that 
decision.

In November 2008, the Veteran agreed to an Informal Hearing 
Conference in lieu of a personal hearing before a Decision Review 
Officer. A report of informal hearing is in the record.

A hearing on this matter was held before the undersigned Veterans 
Law Judge sitting at the RO on March 29, 2010.  A copy of the 
hearing transcript has been associated with the file.

In July 2010, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.


FINDINGS OF FACT

1.  A December 2007 Board decision confirmed a denial of service 
connection for chondromalacia of the knees on the basis that the 
disorder pre-existed the Veteran's entry into active service, and 
was not aggravated by military service.  

2.  The evidence received since the December 2007 Board decision 
does not raise a reasonable possibility of substantiating the 
claim.
CONCLUSION OF LAW

1.  A December 2007 Board decision confirming a denial of service 
connection for chondromalacia of the knees is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the December 2007 Board decision is 
not new and material, and the Veteran's service connection claim 
for chondromalacia of the knees is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated June 2008 and August 2010, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to reopen the 
claim for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The notice requirements for new 
and material evidence claims set forth in Kent v. Nicholson, 20 
Vet. App. 1 (2006) were met by the August 2010 letter, which also 
notified the Veteran of the way initial disability ratings and 
effective dates are established.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has not been examined in conjunction with his claim; 
however, in a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, the 
claim is not reopened, and VA's duties have been fulfilled.  38 
U.S.C. § 5103A(f); 38 C.F.R.     § 3.159(c)(4)(C)(iii).  Thus, VA 
does not have a duty to provide the Veteran a VA examination if 
the claim is not reopened.  The duties to notify and assist have 
been met.

New and Material Evidence

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2006).  The claimant 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement with the decision, and 
the decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

Service connection for chondromalacia of the knees was initially 
denied by rating decision dated January 1971, on the grounds that 
the evidence did not demonstrate that the Veteran's pre-existing 
knee disorders were aggravated by his military service.  There 
was no timely appeal filed, and that decision became final.  38 
U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1971).  Thus, the Veteran's service connection claim for 
chondromalacia of the knees may be considered on the merits only 
if new and material evidence has been received since the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

In a rating decision dated January 2005, the RO declined to 
reopen the Veteran's claim on the grounds that no new and 
material evidence had been submitted.  There was no timely appeal 
filed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

Another application to reopen the claim for service connection 
for chondromalacia of the knees was denied by the RO in September 
2006.  On this occasion, a timely appeal was noted; however, the 
Board declined to reopen the claim in a decision dated December 
2007, on the grounds that no new and material evidence had been 
submitted.  It was determined that there was no competent 
evidence that chronic knee pathology had its onset in service or 
increased in severity during active duty.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

The present application to reopen the claim of service connection 
for a stomach disorder was filed in March 2008.  Newly received 
evidence includes VA clinical notes documenting treatment for 
knee pain; Internet articles concerning bone infarct, boot camp 
violence, and the development of fibromas and chondromalacia 
patella; lay statements from the Veteran's football coach, 
indicating that he did not play high school football, and a 
nurse's aide, stating that the Veteran was treated for knee pain 
in the late 1970s and early 1980s; hearing transcripts; and 
medical evidence gathered in conjunction with the Veteran's claim 
for disability benefits with the Social Security Administration 
(SSA).  The application to reopen was denied by rating decision 
dated August 2008, on the basis that no new and material evidence 
had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial, 
and must raise a reasonable possibility of substantiating the 
Veteran's claim. 38 C.F.R. § 3.156(a).  The evidence that is 
considered in determining whether new and material evidence has 
been submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial in 
December 2007, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of establishing the claim.  38 C.F.R. § 3.156.  The 
enumerated evidence is new, as it was not previously considered, 
but it is not material to the claim, as it does not include 
competent evidence reflecting that knee disability had its onset 
in service or increased in severity during active duty (the basis 
for the previous denials).  The Veteran has provided inconsistent 
lay evidence as to the onset of his chondromalacia patella.  At 
one time claiming that he had no knee disorders prior to service, 
but during his March 2010 hearing the Veteran testified that he 
was unable to play high school football as a result of knee pain.  
While the contradictory arguments are presumed true for purposes 
of reopening the claim, they are not material.  The presentation 
of new arguments based on evidence already of record at the time 
of the previous decision does not constitute the presentation of 
"new evidence" warranting the reopening of a claim.  See 
Untalan v. Nicholson, 20 Vet. App. 469, 470 (2006).   The lay 
statement from the nurse's aide who stated that the Veteran's 
knees were treated in the "late 1970s or early 1980s" document 
treatment almost 10 years after the Veteran's discharge from 
active duty.  As to the Internet articles submitted by the 
Veteran, medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, 
the articles suggest that unspecified abuses during boot camp 
could result in disability, and discuss the etiology of 
chondromalacia patella and fibromas.   They do not tend to show 
that the Veteran was abused during boot camp, or specifically 
relate to the facts and circumstances surrounding his particular 
circumstance.  As no new and material evidence has been submitted 
since the last final denial of the Veteran's claim, the claim is 
not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service connection 
claim for chondromalacia of the knees is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


